PER CURIAM.
This court’s decision of April 4, 1979, is hereby withdrawn.
This cause involves a petition for writ of certiorari and two appeals which have been consolidated for review. This court’s previous opinion of April 4, 1979, while denying the petition for writ of certiorari, did not make specific reference, except by case number, to the two pending appeals. The petition for writ of certiorari filed in Case No. 77-2071 is hereby denied. The orders appealed in Case Nos. 77-2114 and 77-2115 are hereby affirmed.
ANSTEAD and MOORE, JJ., concur.
CROSS, J., concurs only in conclusion.